

116 S2880 IS: Protecting Social Workers and Health Professionals from Workplace Violence Act of 2019
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2880IN THE SENATE OF THE UNITED STATESNovember 18, 2019Ms. Sinema (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Health and Human Services to award grants to States to provide safety
			 measures to social workers, health workers, and human services
			 professionals performing
			 services placing such individuals in high-risk and potentially dangerous
			 situations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Social Workers and Health Professionals from Workplace Violence Act of 2019.
		2.Workplace safety grant program
			(a)Grants authorized
 (1)In generalThe Secretary shall award grants to States, Indian Tribes, Tribal organizations, and urban Indian organizations to provide safety measures to social workers, health workers, and human services professionals (as designated by the Secretary), performing services placing such individuals in high-risk and potentially dangerous situations.
 (2)ConsultationIn awarding grants under this subsection, the Secretary may consult with the Secretary of Labor and the heads of other relevant Federal agencies.
 (b)Use of fundsA grant awarded under subsection (a) may be used to provide or support the following safety measures:
 (1)(A)The procurement and installation of safety equipment, including communications or recording systems, such as cell phones, wearable tracking devices with GPS/Bluetooth locator, or panic buttons, such as the equipment used for supervised foster care visits and other client visits, to assist agencies in ensuring staff safety.
 (B)Technical assistance and training for safety communications. (2)Training sessions and exercises for self-defense and crisis management, provided together with such organizations as local law enforcement.
 (3)Facility safety improvements, such as barrier protection and security cameras. (4)Training in cultural competency, including linguistic training, and training on strategies for de-escalating conflict situations.
 (5)Training to help social workers, health workers, and human services professionals, work with clients who—
 (A)have serious mental and substance use disorders; or (B)have behavioral problems and need help coping.
 (6)Resources and materials to inform and educate staff on safety and awareness measures. (7)Support services, counseling, and additional resources for social workers, health workers, and human services professionals, who have experienced safety issues or trauma-related incidents in the workplace.
 (8)Installation of a local data incident tracking system to monitor, prevent, and mitigate violence against social workers, health workers, and human services professionals.
 (9)Other prevention and mitigation measures determined appropriate by the Secretary for safety training, resources, and support for social workers, health workers, and human services professionals.
				(c)Application
 (1)In generalA State seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and accompanied by such additional information as the Secretary may require.
 (2)ContentsEach application submitted pursuant to paragraph (1) shall— (A)describe the type of agencies that will receive funding through the grant and type of work to be done by such agencies;
 (B)describe the specific activities for which the grant is sought and include a program budget; and (C)contain an assurance that the applicant will evaluate the effectiveness of the safety measures provided through the grant.
 (d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants that— (1)(A)demonstrate the greatest need based on documented incidents of violence against social workers, health workers, and human services professionals; and
 (B)seek to provide assistance to multiple agencies employing social workers, health workers, and human services professionals performing services placing such individuals in high-risk and potentially dangerous situations; or
 (2)seek to enhance existing efforts by the applicant (existing on the date on which the applicant submits the application) to improve the safety of social workers, health workers, and human services professionals.
 (e)Quality assurance and cost effectivenessThe Secretary shall establish guidelines for ensuring the quality and cost effectiveness of the safety measures funded under this section.
 (f)Technical assistanceThe Secretary shall provide technical assistance to recipients of a grant under this section with respect to planning, developing, implementing, reporting, and sustaining safety measures through the grant.
 (g)Report requirementEach State receiving a grant under this section shall submit to the Secretary, not later than 2 years after receiving such grant, a report that includes—
 (1)an assessment of the effectiveness of the activities funded in whole or in part with funds awarded through the grant;
 (2)the range and scope of training opportunities provided through training programs funded in whole or in part with such funds, including the numbers and percentages of social workers, health workers, and human services professionals, engaged in such training programs; and
 (3)the incidence of threats to social workers, health workers, and human services professionals, if any, and the strategies used to address their safety.
 (h)DefinitionsIn this section: (1)The term health worker includes—
 (A)a Community Health Representative that has completed training under the Community Health Representative Program of the Indian Health Service under section 107 of the Indian Health Care Improvement Act (25 U.S.C. 1616);
 (B)a health aide or community health practitioner certified under the Community Health Aide Program of the Indian Health Service under section 119 of that Act (25 U.S.C. 1616l); and
 (C)other behavioral health aides and mental health aides. (2)The term Secretary means the Secretary of Health and Human Services.
 (3)The term social work means— (A)the applied science of helping individuals, groups, or communities to enhance or restore capacity for social and psychosocial functioning, and effecting societal changes favorable to such enhancement or restoration for all people; and
 (B)the professional application of social work values, principles, and techniques related to the activities described in subparagraph (A), including—
 (i)diagnosing mental and emotional disorders and providing counseling and psychotherapy services to individuals, families, or groups for such disorders; and
 (ii)helping individuals, families, or groups to obtain tangible services, including personal, protective, informational, advisory, community, housing, education, health, and mental health services in order to improve the overall well-being of individuals.
 (4)The term social worker means an individual, with a baccalaureate, master’s, or doctoral degree in social work from an institution of higher education, who uses knowledge and skills to provide social work services for individuals, families, groups, communities, organizations, or society in general.
 (5)The term urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025.